Citation Nr: 9905536	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-33 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for rheumatic heart 
disease for the period beginning December 1, 1996, currently 
evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1949 to 
November 1952.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky, (RO), which evaluated the veteran's 
service-connected heart disability. The rating decision 
granted the veteran a 100 percent evaluation for a period of 
post-surgical convalescence beginning October 4, 1995; 
granted a 100 percent evaluation for a period beginning 
December 1, 1995, for coronary artery bypass; and confirmed 
and continued a protected, pre-existing 60 percent evaluation 
for rheumatic heart disease, effective December 1, 1996.

The veteran essentially contends that the RO was incorrect in 
confirming and continuing a pre-existing 60 percent 
evaluation for rheumatic heart disease, following a period 
when he was evaluated as 100 percent disabling for an October 
1995 coronary artery bypass.  The veteran asserts that his 
service-connected heart disability did not improve after his 
surgery, and that his health had not improved to pre-surgery 
levels by December 1, 1996, when the 60 percent evaluation 
took effect.  Therefore the veteran contends that after 
December 1, 1996, his evaluation should have remained at 100 
percent, albeit for rheumatic heart disease based on 
Diagnostic Code 7000.  He asserts that the 60 percent 
evaluation was also in error because a VA examination was not 
provided in December 1996, as stated in correspondence from 
VA in January 1996.  Therefore, a favorable determination has 
been requested.

Evidence addressed by the action on appeal consisted of 
medical records from the Baptist Hospital of Miami for the 
period from November 1994 to October 1995.  These records 
show that in October 1995, the veteran underwent an aortic 
valve replacement with St. Jude prosthesis and double 
coronary artery bypass graft surgery with left internal 
mammary artery to left anterior descending artery and 
saphenous vein graft to circumflex.  The surgery followed 
complaints of progressive fatigue and dyspnea on exertion.  

The veteran was provided a VA examination in January 1997, 
during which he reported doing well for three months 
following the heart surgery. The diagnosis was rheumatic 
heart disease; aortic insufficiency, status post aortic valve 
replacement; mitral insufficiency and stenosis; and 
costochondritis secondary to open heart surgery.  

The veteran was provided a VA examination in March 1998, 
during which he reported doing well for 6 months following 
his surgery, at which point he developed fatigue and limited 
function.  The primary complaint was giving out of upper body 
strength.  He described feeling like he had a great weight on 
his upper body and chest.  The veteran stated that he tried 
to comply with all cardiac rehabilitation exercises and 
belonged to a wellness center.  He went there three times a 
week to do range of motion exercises to keep his joints 
flexible.  He was able to walk early in the morning for half 
a mile to a full mile, but was unable to do so in the 
afternoon.  He would give out after climbing one or two 
flights of stairs depending on the time of the day. The 
diagnosis was rheumatic heart disease with aortic 
insufficiency and aortic stenosis, status post aortic valve 
replacement; mitral stenosis and insufficiency, status post 
open heart surgery for aortic valve replacement, chronic 
chest wall pain; hypertension; and fatigue.  

The veteran was provided a VA stress echocardiogram 
examination on March 12, 1998.  The veteran was able to walk 
9 minutes and 17 seconds.  He stopped at that point due to 
leg pain/fatigue.  He did not report chest pain, arrhythmia, 
dyspnea, fatigue or dizziness.  The veteran's target heart 
rate was 129 and he achieved a heart rate of 145.  Pre-
exercise testing revealed normal resting images, and post-
exercise testing revealed  normal wall motion at peak 
exercise (normal study).  The worksheet provided that there 
was no standard deviation and one couplet, and that the 
veteran was negative clinically and negative by 
electrocardiogram and post-exercise echocardiogram.  

As the above evidence does not provide the MET measurements 
necessary to adequately evaluate the veteran's service-
connected disability, the case necessarily is remanded to the 
RO for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the service-
connected heart disability since January 
1998.  After securing the necessary 
release, the RO should obtain these 
records.

2.  Thereafter, the RO should schedule the 
veteran for a VA cardiology examination to 
determine the current extent and severity of 
the service-connected rheumatic heart 
disease.  All necessary tests and studies 
should be accomplished, and all clinical 
manifestations necessary to evaluate the 
disability at issue under the former and 
current rating criteria should be reported 
in detail.  The examiner should identify the 
limitation of activity imposed by the 
disabling condition, viewed in relation to 
the medical history, considered from the 
point of view of the veteran working or 
seeking work, with a full description of the 
effects of disability upon his ordinary 
activity.  Specifically, appropriate 
exercise testing should be conducted to 
obtain the MET (metabolic equivalent) 
results necessary to properly rate the 
veteran's disability under Diagnostic Code 
7000-7016 (1998).  

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and evaluate the disability at 
issue under both the present and the 
former rating criteria.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

